EXHIBIT From: Bailey, Clarke Sent: Friday, October 03, 2008 10:04 AM To: Cliff Bickell; Donald Bates; Horace Sibley; Peter Gilson; Ray Ardizzone; Skip Speaks; Costabile, Tom Cc: Kerin Williamson Subject: Adoption of Severance Policy for EDC (USA) LLC Gentlemen, We have been advised by counsel that we should codify our severance guidelines into a policy that is consistent with ERISA guidelines. The economics of this policy are identical to those we shared with the board in the presentation of Project Sapphire at the meeting in Gastonia, NC. Attached is the policy along with a written resolution to approve it. If you have any questions, please call either me or Tom Costabile. Otherwise please execute the written resolution and fax a copy to 212-333-8455 and mail the original to Kerin Williamson. Thanks for the help. All the best, Clarke Chairman Entertainment Distribution Company ENTERTAINMENT DISTRIBUTION COMPANY, LLC The undersigned, pursuant to Sections 5.5 and 5.9(c) of the Limited Liability Company Agreement of ENTERTAINMENT
